Citation Nr: 0534117	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-25 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the surviving widow of the veteran who is 
reported to have had active service from June 1949 to 
November 1951.


FINDINGS OF FACT

1.  At the time of his death, the veteran was service 
connected for the loss of part of his skull, evaluated as 50 
percent disabling, post-traumatic encephalopathy, evaluated 
as 30 percent disabling, defective hearing loss, evaluated as 
10 percent disabling prior to his death and increased to 30 
percent for accrued benefits purposes by a May 2003 rating 
decision, effective May 1996, and residuals of shell fragment 
wounds of the right and left calf, each evaluated as 
noncompensable.

2.  The death certificate reflects that the immediate cause 
of death was pulmonary fibrosis with another significant 
contributing condition listed as organic heart disease.  

3.  The medical evidence establishes that the pulmonary 
fibrosis and organic heart disease which caused or 
contributed to the veteran's death were not incurred in 
service, and establishes that service-connected disability, 
or treatment thereof, did not cause, contribute to, or 
accelerate death.



CONCLUSION OF LAW

The death of the veteran was not caused by a disability 
incurred in or aggravated by service, nor did a service-
connected disability cause or contribute materially or 
substantially to the veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) noted 
that this claim has been developed pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA).  In this regard, the record 
reflects that appellant has been notified on multiple 
occasions of the need to provide medical evidence linking the 
veteran's death to service.  

First, following the filing of the appellant's claim in 
October 2002, appellant was advised in correspondence dated 
in February 2003 of the evidence necessary to substantiate 
her claim for service connection for the cause of the 
veteran's death, and the respective obligations of the 
Department of Veterans Affairs (VA) and appellant in 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The May 2003 rating action then denied the claim, noting that 
the evidence of record still did not show that the cause of 
the veteran's death was related to military service.  In 
addition, following receipt of relevant medical opinion, a 
May 2004 statement of the case continued the denial of the 
claim, advising the appellant that service medical records 
were negative for diagnosis of treatment for a lung or heart 
disorder, and that recent opinions failed to link the 
veteran's service or service-connected disorders.

Finally, a January 2005 supplemental statement of the case 
notified the veteran that additional and prior evidence still 
did not provide any basis for linking the veteran's death to 
active service or service-connected disability.

Although the February 2003 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board further notes that appellant has been provided with 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
or documents that have not been obtained or that are not 
otherwise sufficiently addressed in documents or records 
already associated with the claims file.  In addition, 
neither appellant nor her representative has indicated any 
intention to provide any additional medical opinion or other 
evidence to support the appellant's claim on appeal.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Appellant in essence asserts that the veteran's service-
connected disabilities so weakened the veteran that they 
thereby made him more susceptible to the conditions that 
caused his death.

Determinations as to whether service connection may be 
granted for a disorder which caused or contributed to the 
cause of the veteran's death are based on the same statutory 
and regulatory provision governing determinations of service 
connection generally.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  Service connection may be 
granted for any disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
1131.  Additionally, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

None of the veteran's service medical records discloses any 
reference to pulmonary fibrosis or organic heart disease.  
They do reflect that the veteran was hospitalized at service 
medical facilities from December 1950 to June 1951 after 
sustaining shell fragment wounds to the skull, right hip, and 
left lower extremity as a result of enemy fire in Korea on 
November 29, 1950.  The veteran underwent a craniectomy in 
December 1950, and also received medical treatment for 
superficial wounds on his lower extremities.  In June 1951, 
the veteran underwent a cranioplasty that involved the 
placement of a plate to cover his skull defect.  In June 
1951, X-ray evaluation of the veteran's heart and lungs 
revealed normal findings.

Following discharge from the service, the veteran received 
periodic private and VA outpatient treatment in addition to 
periodic VA examination.  In February 1952, the veteran was 
assigned a 50 percent rating for loss of part of the skull, a 
30 percent rating for post-traumatic encephalopathy, and a 
noncompensable rating for hearing loss.  VA examination of 
the cardiovascular and respiratory systems revealed negative 
findings, and in January 1953, the ratings for the veteran's 
service-connected disabilities were continued.  Following the 
receipt of VA hospital records evidencing the removal of 
additional metallic fragments in January 1970, a February 
1970 rating action service connected shell fragment wound 
scars of the right hip and left calf, assigning each a 
noncompensable rating.  

A February 1999 private medical record from Dr. E. reflects 
that the veteran complained of left buttocks pain extending 
down the posterior thigh to the calf and foot with 
paresthesias onto the foot with weakness.  The impression was 
that the veteran had left sciatica with partial foot drop 
most likely relating to disc herniation or spinal stenosis, 
but that numbness in the right hand may relate to the right 
parietal brain injury, which could affect sensation on the 
left side.

A February 1999 computer axial tomography (CAT) of the lumbar 
spine revealed moderate L4-L5 and mild L3/L4 and L2/L3 disc 
bulging.

A June 2000 private medical record from Dr. O. reflects that 
complaints of dyspnea due to interstitial lung disease had 
worsened over the previous six months.  Biopsy revealed 
tissue consistent with a low grade fibrotic process, the 
examiner believed that the veteran's CAT and history were 
most consistent with idiopathic pulmonary fibrosis, and the 
impression included idiopathic pulmonary fibrosis, doubt 
asbestosis, cough secondary to pulmonary fibrosis, and 
organic heart disease, status post coronary artery bypass 
graft (CABG) and several stents.  

In a private medical statement, dated in July 2002, Dr. O. 
indicated that the veteran had severe pulmonary fibrosis 
controlled by immunosuppressive therapy.

The death certificate reflects that the immediate cause of 
death in October 2002 was pulmonary fibrosis with another 
significant contributing condition listed as organic heart 
disease.  

At the time of his death, the veteran was service connected 
for the loss of part of his skull, evaluated as 50 percent 
disabling, post-traumatic encephalopathy, evaluated as 30 
percent disabling, defective hearing loss, evaluated as 10 
percent disabling prior to his death and increased to 30 
percent for accrued benefits purposes by a May 2003 rating 
decision, effective May 1996, and residuals of shell fragment 
wounds of the right and left calf, each evaluated as 
noncompensable.

In January 2004, a VA audiological examiner opined that due 
to the fact that there was no link between heart disease, 
pulmonary function, and hearing, he would have to say that it 
was not likely that the veteran's death was in any way the 
result of his service-connected hearing impairment.

After reviewing the claims file, VA examiner, Dr. H., 
concluded in a February 2004 report that the cause of death 
(pulmonary fibrosis) was unlikely to be related to his 
service-connected conditions of head injury, post-traumatic 
encephalopathy, defective hearing, shell fragment wound of 
the right hip, and shell fragment wound of the left calf.  
Dr. H. further opined that idiopathic pulmonary fibrosis was 
of unknown cause and was not believed to be related to a 
history of head injury.  

At the appellant's hearing before the Board in September 
2005, the appellant maintained that the stress relating to 
the veteran's service-connected disability exacerbated the 
disorders that directly caused his death.


II.  Analysis

The record indicates that the veteran was 72 years old when 
he died in October 2002, and that the cause of death was 
pulmonary fibrosis with another significant contributing 
condition listed on the death certificate as organic heart 
disease.  There is no medical evidence indicating that these 
conditions manifested during service or, in the case of heart 
disease, within one year of service, or that they were 
casually related to any service-connected disability.  

In fact, the VA obtained medical opinions that concluded in 
January 2004 that since there was no link between heart 
disease, pulmonary function, and hearing, it was not likely 
that the veteran's death was in any way the result of his 
service-connected hearing impairment, and in February 2004, 
that the cause of death (pulmonary fibrosis) was unlikely to 
be related to his service-connected conditions of head 
injury, post-traumatic encephalopathy, defective hearing, 
shell fragment wound of the right hip, and shell fragment 
wound of the left calf.  While the appellant's representative 
asserts that the February 2004 opinion is lacking due to the 
examiner's comment that idiopathic pulmonary fibrosis was of 
unknown cause and was not believed to be related to a history 
of head injury, in the previous sentence, Dr. H. clearly 
stated that it was unlikely that pulmonary fibrosis was 
related to the veteran's service-connected disabilities.  
Moreover, Dr. O. also opined in February 1999 that the 
veteran's CAT and history were most consistent with 
idiopathic pulmonary fibrosis.  Thus, the Board does not find 
that Dr. H.'s opinions warrant further clarification or 
development.

The Board must point out that the clinical evidence of record 
overwhelmingly indicates that the conditions that caused the 
veteran's death arose many years after service, and while 
there were diagnoses of pulmonary fibrosis and organic heart 
disease prior to the veteran's death, these diagnoses were 
never related to any service-connected disability, to 
service, or in the case of heart disease, to a period of one 
year after service.  There is no medical evidence or record 
that suggests, much less indicates, that pulmonary fibrosis 
or a coronary disorder had been present in service, during a 
period of one year after service (cardiovascular disease), or 
was caused by service-connected disability.  In this regard, 
the Board finds that appellant has been adequately advised of 
the need of such evidence, and has not been able to provide a 
medical opinion in support of such a relationship.

In this case, the only evidence in support of appellant's 
various assertions that service-connected disability 
contributed materially and substantially to cause the 
veteran's death consists of the statements and testimony of 
appellant.  There is nothing in the record to show that the 
appellant is other than a layperson without any medical 
expertise.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a layperson can provide 
probative eyewitness evidence of visible symptoms, however, a 
layperson cannot provide probative evidence as to matters 
which require specialized knowledge acquired through 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, as a layperson, the appellant's 
evidentiary assertions concerning medical causation lack any 
probative value.  

In summary, the Board finds that the more probative and 
persuasive evidence of record establishes that the veteran's 
pulmonary fibrosis and organic heart disease had their onset 
many years after service.  No physician or other medical care 
provider has indicated on the record that such conditions 
were present during service or were related to service-
connected disability, the only examiners that have offered an 
opinion in this regard do not find any such relationship, and 
the lay assertions to the effect that they are related to 
service-connected disability are neither competent nor 
probative of the critical issue as to entitlement to service 
connection for cause of death.  In view of the lack of 
evidence or relevant symptoms until many years after service, 
the lack of any competent medical evidence to support the 
claim, and the opinion evidence against the claim, the Board 
has no alternative but to conclude that a preponderance of 
the evidence is against the claim.  Nothing in this 
determination is in any way intended to cast any doubt upon 
the good faith of the appellant's belief that her claim is 
valid.  The facts and the law, however, do not provide a 
basis for the Board to take favorable action on the record in 
this case.


ORDER

The claim for service connection for cause of death is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


